Title: To Alexander Hamilton from Thomas Jefferson, 13 January 1791
From: Jefferson, Thomas
To: Hamilton, Alexander


[Philadelphia] January 13. 1791
Dear Sir
I inclose you copies of the printed papers you desired: also a letter I recieved last night. This paper I will thank you to return by the bearer when you shall have perused it, as it is yet to be translated & communicated to the President. It is evident that this matter will become serious, & tho’ I am pointedly against admitting the French construction of the Treaty, yet I think it essential to cook up some favour which may ensure the continuance of the good dispositions they have towards us. A nation which takes one third of our tobacco, more than half our fish oil & two thirds of our fish, say one half of the amount of these great staples and a great deal of rice & from whom we take nothing in return but hard money to carry directly over & pour into the coffers of their enemies, such a customer, I say, deserves some menagemens. I would thank you sincerely to suggest any thing better than what I had thought of. I am Dear Sir   Yours affectionately & respectfully
Th. Jefferson
⟨Secretary of the Treasury⟩
